ORDER
PER CURIAM.
Maurice Roberts appeals the denial of his Rule 29.15 motion after an evidentiary hearing. Roberts’s claim of ineffective assistance of appellate counsel was not raised in his pleadings seeking post-conviction relief. Accordingly, this claim is not properly before this court and denied. Roberts’s claim that his trial counsel was ineffective for failing to conduct an adequate investigation and failing to prepare for trial, thereby forcing Roberts to waive his right to counsel and proceed to trial pro se, is belied by the record. The record indicates that Roberts’s own actions impeded his trial counsel’s ability to conduct a reasonable investigation. The findings and conclusions of the motion court deny*667ing relief are not clearly erroneous. Judgment affirmed. Rule 84.16(b).